Citation Nr: 0904561	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial disability rating for the 
veteran's service-connected post traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.  


FINDING OF FACT

The veteran's service connected PTSD is not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The requirements for an initial disability rating for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 
5103A (West 2007); 38 C.F.R. § 3.159, 4.7, 4.126, 4.130; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
in this case includes VA treatment records, VA examination 
reports, and lay evidence.  The record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded VA examinations in June 2006 and May 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient and further 
examination is not necessary. 

VA's notice and assistance duties to the claimant have been 
fulfilled with respect to the issue on appeal.

Analysis

The veteran claims that the severity of his service-connected 
PTSD warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R.       § 4.7.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when the veteran 
experiences occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning score.  A 
GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2007).

Although the veteran's GAF scores have generally been in the 
mild to moderate range, an examiner in November 2006 assigned 
a GAF of 40.  The veteran at that time reported panic 
attacks, depression, and suicidal/homicidal ideation.  In 
addition, the veteran reported an inability to maintain a job 
because he either walks off the job or is fired due to his 
temper.    

The veteran has been treated for PTSD beginning in 1996; 
however the Board is considering only the period on appeal, 
beginning with the effective date of the grant of service 
connection; April 2005.

In March 2005, the veteran was sleeping better.  He presented 
with good eye contact, no involuntary movements, an okay 
mood, appropriate affect, and fair judgment.  In April 2005, 
the veteran attended a psychological consultation.  The 
examiner found that the veteran suffered depression, 
dissatisfaction, and a high level of worry and apprehension.  
The test findings and interview impression were consistent 
with PTSD symptoms.  In November 2005, the veteran's anxiety 
was under control.  He had coherent speech, good mood, 
appropriate affect, and no suicidal/homicidal ideation.  His 
judgment was fair.   

In May 2006, the veteran appeared unshaven, poorly groomed, 
with good eye contact and mild anxiousness.  He had normal 
speech and motor activity and a restricted affect.  He 
suffered depressed mood and circumstantial thought process.  

In June 2006 the veteran was afforded a VA examination.  The 
examiner gave the veteran a GAF of 60, stating that the 
veteran appeared to be mildly socially and occupationally 
impaired with irritability at times and trouble sleeping 
without alcohol or medication for irritability.  He was not 
restless or hyperactive.  He did not appear tense or 
hypervigilant.  His responses to the examiner were logical, 
relevant, and coherent and he reported a good memory.  He 
denied any suicidal or homicidal ideation. 
 
In July 2006, the veteran was cooperative and pleasant, with 
good eye contact, coherent speech, good mood, appropriate 
affect, and no suicidal/homicidal ideation.  An August 2006 
report shows the veteran as clean, shaven, with logical 
speech and appropriate affect.  

The veteran was afforded a second VA examination in the May 
2007.  The examiner evaluated the veteran at a GAF of 60 
overall; however, the examiner separated the GAF score into 
individual disabilities giving the PTSD itself a GAF of 68 
when considered individually.  The examiner considered the 
veteran's PTSD to be in at least partial remission.  The 
veteran was able to perform normal activities of daily 
living, had a good appearance, memory, thought process, and 
manner of speech.  He reported suffering from panic attacks 
and depression about once per month.  He also suffers from 
insomnia, sexual dysfunction, and some suicidal ideation.

In June 2007, the veteran maintained good hygiene.  His mood 
was mildly depressed with an anxious affect and no 
suicidal/homicidal ideation.  

To be evaluated at a level in excess of 30 percent disabling, 
the veteran must experience occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran's affect was generally reported as appropriate, 
with the exception of the May 2006 VA examination, which 
described the veteran's affect as restricted.  The veteran's 
affect was at no time described as flattened.  The veteran's 
speech was also consistently reported as normal.  The speech 
was never described as circumstantial, circumlocutory, or 
stereotyped.  The veteran suffered panic attacks once per 
month as reported in May 2007.  These attacks were also 
reported in November 2006, although the frequency of the 
attacks was not addressed in that report.  Again, the 
veteran's memory was generally reported as good.  The 
veteran's judgment was consistently reported as good or fair.  
Throughout the period on appeal, the veteran also reported 
maintaining a relationship with his daughter, his 
grandchildren, and a neighbor, as well as a relationship with 
a younger woman for a period of time.  

The veteran did consistently suffer from disturbances of mood 
and motivation.  He also failed to think abstractly when 
asked to interpret proverbs.  These symptoms however are not 
present in a severe manner consistent with a higher 
disability rating.  

A disability rating in excess of 30 percent is not 
appropriate as the veteran does not meet or approximate the 
criteria for a higher rating.  Considerations in evaluating a 
mental disorder include the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The evaluation must be based on all evidence of 
record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).   The veteran's PTSD manifestations, reported and 
observed, have not been constant, frequent or severe.  And 
the May 2007 VA examination report contains the examiner's 
conclusion that the veteran's PTSD was in at least partial 
remission and a GAF score of 68 was assigned for the PTSD 
alone.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 

ORDER

Entitlement to an initial disability rating for PTSD in 
excess of 30 percent is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


